Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as CON of application 16/546580, published as US 2020/0064692 on 02/27/2020. 
Acknowledgment is made of applicant’s claim for priority of provisional application 62/722,281 filed in on 08/24/2018.
Claims 1-10 are pending.
Claim Objections
Claim 7 is objected to because of the following reasons:
In claim 7 - There is insufficient antecedent basis for the limitations “the polarizing plate is a reflective polarizing layer”. The specification does not disclose these terms. Instead, Applicant in [0081] discloses “The second polarizing plate 15 on the backlight side may be a reflective polarizing layer” Inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty. Appropriate correction is required.
For purpose of examination, Examiner assumes the limitation as “a second polarizing plate on the backlight side is a reflective polarizing layer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 6, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka JP 2009-069443.
Claim 6: Tanaka discloses a liquid crystal display device comprising: 
(Fig. 1) [0009] a liquid crystal panel including 5
a viewing surface side substrate 1 (TFT substrate), 
a liquid crystal layer 31, 30
a polarizing plate 19 [0019], and 
a back surface side substrate 22 (counter substrate) [0016]; and 
(Fig. 1) a backlight 32/33 (LGP) including a reflector 34 facing the back surface side substrate 22 [0026],
(Fig. 2) the liquid crystal panel in a plan view includes multiple pixel regions 5 [0011] and a non-display region (TFT region) between the pixel regions 5, 
(Figs. 1, 2) the pixel regions 5 are provided with color filters 24 [0016], 
(Figs. 1, 2) the non-display region (TFT regions) is provided with a gate electrode layer 18, a source electrode layer 14, a drain electrode layer 15, and a semiconductor layer 10 (intrinsic amorphous silicon) [0013-0014]
the back surface side substrate 22 includes a reflective layer 23 in the non-display region (black mask 23 is formed of aluminum, silver, or an alloy thereof, which is a metal material having a higher reflectance than chromium, molybdenum, an alloy thereof, or the like, and also serves as a reflective layer) [0016]

Claims 8-10: Tanaka discloses
Claim 8: (Fig. 1) the back surface side substrate 22 further includes the color filters 24 and a light-absorbing layer (left side black mask 23) overlapping a viewing surface side of the reflective layer (left side black mask 23) in the non-display region (TFT region).
Claim 9: (Fig. 1) the light-absorbing layer (black mask 23) is a black matrix layer (black mask 23 serves to prevent light from the backlight 32 from entering the thin film transistor 6 of the thin film transistor 10 and prevent leakage of light from the backlight 32 into the pixel electrode 5 adjacent in the row direction and the column direction) [0018].
Claim 10: (Fig. 1) the viewing surface side substrate 2 (TFT substrate) includes the gate electrode layer 8, the source electrode layer 14, the 30drain electrode layer 15, and the semiconductor layer 11 [0014].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hakoi et al. US 2020/0174316 in view of Onaka et al. PCT/JP2018/024079 (US 2021/01492590).
Claim 1: Hakoi et al. disclose a liquid crystal display device 1000 comprising: 
(Fig. 1) [0026] a liquid crystal panel 100 including 5
a viewing surface side substrate 20 (counter substrate), 
a liquid crystal layer 30, and 
a back surface side substrate 40 (TFT substrate); and 
a backlight 200 including a reflector 60 facing the back surface side substrate 20 [0026], 10
(Fig. 2) the liquid crystal panel in a plan view includes multiple pixel regions R/G/B [0031] and a non-display region (TFT regions) between the pixel regions R/G/B, the pixel regions are provided with color filters (R/G/B) [0033-0034], 
(Fig. 16) the liquid crystal panel in a plan view includes multiple pixel regions PX (R/G/B) and a non-display region (TFT switching elements) between the pixel regions PX [0209], the pixel regions PX are provided with color filters 9 (R/G/B) [0060], 
(Fig. 2) the back surface side substrate 40 (TFT substrate) includes a gate 15electrode layer G, a source electrode layer S, a drain electrode layer D [0034], and a semiconductor layer 48 [0036] in the non-display region (outside of R/G/B regions), 
(Fig. 2) the gate electrode layer G in a plan view overlaps the source electrode layer S and the drain electrode layer D, 20
(Fig. 2) each of the source electrode layer S and the drain electrode layer D includes a first region (TFT region) that is in contact with the semiconductor layer 48 and a second region (outside of TFT region) that is not in contact with the semiconductor layer 38 [0034-0035], 
except
the liquid crystal panel in a plan view includes multiple pixel regions and a non-display region between the pixel regions, the pixel regions are provided with color filters,
each of the source electrode layer and the drain 30electrode layer includes a fourth electrode layer and a fifth electrode layer in order from a back surface side to a viewing surface side in the second region, and 
the first electrode layer and the fourth electrode layer are made of different metal materials. 
However Onaka et al. teach
(Fig. 16) the liquid crystal panel in a plan view includes multiple pixel regions PX (R/G/B) and a non-display region (TFT switching elements) between the pixel regions PX [0209], the pixel regions PX are provided with color filters 9 (R/G/B) [0060], 
(Fig. 13) [0194] each of “the source electrode layer and the drain 25electrode layer” 54 includes a first electrode layer (Ti titanium), a second electrode layer (Al aluminum), and a third electrode layer (Ti titanium) - (third source electrode 54 having three layer structure of titanium/aluminum alloy/titanium or the like) [0194], in order from a back surface side (202) to a viewing surface side (102) in the first region, 
each of “the source electrode layer and the drain 30electrode layer” 56 includes a fourth electrode layer (Al aluminum) and a fifth electrode layer (Ti titanium) - (third drain electrode 56 having three layer structure of titanium/aluminum alloy/titanium, or the like) [0194], in order from a back surface side (202) to a viewing surface side (102) in the first region, and 
(Fig. 22) the first electrode layer Ti (lower layer of Ti titanium, third source electrode 54) and the fourth electrode layer Al (middle layer of Al aluminum, third drain electrode 56)  are made of different metal materials.
It would have been obvious to one of ordinary skill in the art to modify Hakoi's invention with Onaka's structure in order to provide minimized loss of the light, as taught by Onaka [0015].

Claims 4, 5:
Onaka et al. teach
Claim 4: [0194] each of the second electrode layer (Al aluminum) and the 15fourth electrode layer (Al aluminum) includes a reflective surface (Al aluminum) facing the backlight (backlight unit) [0236] – Regarding the limitation “having a reflectance of 85% or higher”: Hakoi et al. disclose the reflectance of Al is 85% - 87% [0139]. See also Kim et al. US 2018/0069063 (Fig. 5) [0079].
Claim 5: [0194] each of the first electrode layer Ti, the third electrode layer Ti, and the fifth electrode layer Ti is a Ti film (third source/drain electrode 54/56 having three layer structure of titanium/aluminum alloy/titanium or the like) [0194], and each of the second electrode layer Al and the fourth electrode layer Al is an Al film.     
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hakoi et al. US 2020/0174316 in view of Tanaka et al. US 2001/0015781 (hereinafter Tanaka-781”.
Claim 2: 
Tanaka-781 teaches
(Fig. 2B) the gate electrode layer 22 is disposed on the back surface side of the semiconductor layer 34 and overlaps 5the semiconductor layer 34 [0060].  
It would have been obvious to one of ordinary skill in the art to modify Hakoi's invention with Tanaka-781's structure in order to provide minimized loss of signal strength, as taught by Tanaka-781 [Abstract].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hakoi et al. US 2020/0174316 in view of Kim et al. US 2018/0069063.
Claim 3:
Kim et al. teach
(Fig. 5) the source and drain electrodes SE and DE each having a three-layer structure of Ti/Al/Ti [0079]; the second electrode layer (source layer, Al aluminum) and the fourth 10electrode layer (drain layer, Al aluminum) are made of the same metal material (Al aluminum) [0079].
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP 2009-069443 in view of Hakoi et al. US 2020/0174316.
Claims 7: Tanaka discloses as above 
Hakoi et al. teach
(Fig. 4) a second polarizing plate 70 on the backlight side is a reflective polarizing layer (reflective polarizing plate 70) [0054].
It would have been obvious to one of ordinary skill in the art to modify Tanaka's invention with Hakoi's structure in order to provide reduced power consumption and increased light efficiency, as taught by Hakoi [0015].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871